Citation Nr: 0532064	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1997, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than December 7, 
1998, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and a 10 percent rating for tinnitus, effective 
January 6, 1997, and for bilateral hearing loss, effective 
December 7, 1998.  The Board remanded the case for additional 
development in September 2004.

In an April 2005 rating decision the RO granted entitlement 
to service connection for the residuals of cold injuries to 
the feet.  The veteran was notified that the determination 
resolved all matters on appeal as to that issue.  As the 
veteran has expressed no disagreement from that decision, the 
issues listed on the title page are the only matters 
remaining for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that in April 2005 the veteran's 
representative noted a Board hearing at the RO had been 
requested.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2005), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

Accordingly, this case is REMANDED for the following:  

The veteran should be scheduled for a 
Board hearing at the RO as soon as it may 
be feasible.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

